DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   ANCHOR WATER DAMAGE RESTORATION, INC. a/a/o EVELYN
                      FACCINI,
                      Appellant,

                                    v.

  CITIZENS PROPERTY & CASUALTY INSURANCE CORPORATION,
                         Appellee.

                              No. 4D21-247

                              [June 24, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case Nos. 50-2019-CC-
011414-XXXX-MB and 50-2020-AP-000044-CAXX-MB.

  Kristin E. Marrero of The Mineo Salcedo Law Firm, P.A., Davie, for
appellant.

    Jessica C. Conner of Dean, Ringers, Morgan & Lawton, P.A., Orlando,
for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.